Citation Nr: 1017630	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, as secondary to his service connected right 
rotator cuff impingement syndrome.

2.  Entitlement to a higher initial rating for right rotator 
cuff impingement syndrome, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

A DD Form 214 of record shows that the Veteran served on 
active duty from January 1985 to April 1988 with 3 years, 6 
months, 22 days prior active duty; another DD Form 214 shows 
active service from February 2003 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and July 2007 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in February 2009 for further 
development.  

The Veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The competent medical evidence is at least in a state of 
equipoise regarding the question of whether the Veteran's 
left shoulder sprain was proximately caused by his service 
connected right rotator cuff impingement syndrome.  

2.  Prior to March 12, 2009, the Veteran's right rotator cuff 
impingement syndrome was not manifested by major arm motion 
limited to midway between the side and shoulder.

3.  From March 12, 2009, the Veteran's right rotator cuff 
impingement syndrome is manifested by major arm motion 
limited to approximately 25 degrees from the side.  




CONCLUSIONS OF LAW

1.  The Veteran's left shoulder sprain is secondary to his 
service connected right rotator cuff impingement syndrome.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.310 (2009).

2.  Prior to March 12, 2009, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for the 
Veteran's service-connected right rotator cuff impingement 
syndrome had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 
(2009).

3.  Effective March 12, 2009, the criteria for entitlement to 
a disability evaluation of 40 percent, but no higher, for the 
Veteran's service-connected right rotator cuff impingement 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5201 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated November 2005 and April 2007.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present right shoulder appeal involves 
the issue of a higher initial rating, not a claim for an 
increased rating.  A review of the record shows that the RO, 
in connection with the Veteran's original service connection 
claim provided the Veteran with adequate VCAA notice in a 
November 2005 letter prior to the January 2006 adjudication 
of the claim which granted service connection.  In Dingess v. 
Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

Since the issue in this case (entitlement to assignment of a 
higher initial rating for right rotator cuff impingement 
syndrome) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in November 
2005), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the appellant was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The April 2007 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in November 2005, March 2007, September 
2007, and March 2009, obtained medical opinions as to the 
etiology and severity of the disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends that his service connected right 
shoulder disability has forced him to use his left arm more 
often.  Consequently, his left shoulder has become strained 
through over use.  

The Veteran has submitted a letter from his chiropractor 
(R.H.) dated September 2006.  R.H. stated that the Veteran 
was examined and was found to have a condition known as 
scapulohumeral fibrosis.  He does not state whether he is 
referring to the left or right shoulder; but he appears to be 
referring to the right shoulder inasmuch as he then states 
that the Veteran had previous surgery on "this same 
shoulder" (and the Board notes that the Veteran had right 
shoulder surgery in May 2004; there is no indication that the 
Veteran ever underwent surgery on the left shoulder).  He 
then stated that "it is quite probable that this fibrosis is 
a result of the surgery due to the nature of the healing and 
the resulting formation of scar tissue."  He went on to 
explain that this shoulder condition causes structural 
muscular imbalance in the Veteran's shoulder girdle, lower 
neck and upper mid back.  He went on to further explain that 
"This in turn leads to multi-level spinal segmental 
dysfunction which then leads to cervicobrachial syndrome and 
often results in radicular signs and symptoms that [the 
Veteran] experiences as pain, weakness and paresthesia in the 
shoulder girdle and entire arm."  The Board notes that 
nowhere in the correspondence does R.H. specify which 
shoulder he is describing; but all indications suggest he is 
referring to the already service connected right shoulder.

The Veteran submitted another letter from R.H. that is dated 
February 2007 (and was received in June 2007).  The 
correspondence mirrors the previous correspondence verbatim, 
with the exception of the following two sentences added to 
the text.  In the February 2007 correspondence, R.H. states 
that "[The Veteran's] left shoulder strain is proximately 
due to over use, which stems from protecting the use of the 
right shoulder.  His lower neck and upper mid-back condition 
are also due to the injured right shoulder."   

The Veteran underwent a VA examination in September 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran confirmed that he never had surgery 
on his left shoulder.  The examiner acknowledged the 
correspondences from R.H.; but noted that R.H. provided no 
clinical or objective evidence to support his diagnosis or 
opinion.  The Veteran complained that he started noticing 
left shoulder pain in September 2004.  He stated that he went 
to orthopedics at Moncrief, where he was given a cortisone 
injection.  Since that time, he has only been treated by a 
doctor of chiropractic (presumably this is a reference to 
R.H.).  The Veteran reiterated that the onset of left 
shoulder disability was not in service; but that the left 
shoulder disability is secondary to his service connected 
right shoulder disability.  After a thorough examination of 
the Veteran's left shoulder, the VA examiner diagnosed the 
Veteran with degenerative joint disease of the left shoulder 
and opined that "the current diagnosis is less likely than 
not secondary to his service connected right shoulder 
condition."  The examiner once again noted that there were 
no clinical records from R.H. showing objective data to 
support his opinion or diagnosis.  

The Board found that although the opinion of the September 
2007 examiner acknowledged the opinion of R.H. and expressed 
disagreement with his findings, the VA examiner did not 
clearly offer any rationale to support his own opinion.  The 
Board remanded the claim for another examination and a more 
thorough rationale.

The RO scheduled a new VA examination that took place in 
March 2009.  The March 2009 examiner (who is the same nurse 
practitioner who examined the Veteran in September 2007), 
again stated that R.H.'s findings were not supported by any 
clinical objective evidence and that there was "no new 
material evidence and there were no records to link his left 
shoulder to his right."  

The Board finds that the March 2009 examination report was no 
more thorough than the September 2007 examination report.

The Board notes that the claims file contains conflicting 
medical opinions.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the examiner's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, the Board finds itself with two conflicting 
medical opinions.  The private opinion does, however, report 
left shoulder sprain due to overuse stemming from protecting 
the right shoulder.  The VA examiner failed to address this 
possible etiology of the left shoulder disability, basically 
citing a lack of records to support causation.  After 
weighing the two opinions, the Board finds that there is at 
least a state of equipoise regarding the positive and 
negative evidence of a nexus between the Veteran's service-
connected right shoulder disability and what the private 
examiner has referred to as left shoulder sprain.  
Consequently, the benefit-of-the-doubt rule applies, and 
service connection for a left shoulder sprain is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected right rotator cuff 
impingement syndrome warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected right rotator cuff 
impingement syndrome has been rated by the RO under the 
provisions of Diagnostic Code 5201.  Under this regulatory 
provision, a rating of 20 percent is warranted when major arm 
motion is limited to shoulder level.  A rating of 30 percent 
is warranted when major arm motion is limited to midway 
between the side and shoulder.  A rating of 40 percent is 
warranted when major arm motion is limited to 25 degrees from 
the side.  The Veteran testified that his right arm is his 
major/dominant arm.  

Full range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  38 C.F.R. 
§ 4.71, Plate I.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's service connection claim for a right shoulder 
disability was received in October 2005.  The Veteran 
underwent a VA examination in November 2005.  The examiner 
noted that the Veteran underwent arthroscopy in May 2004; but 
there was no repair of the rotator cuff because it was a 
minor tear.   The Veteran reported taking 600 mg. of Motrin 
as needed for shoulder pain.  He denied constant pain, 
stiffness, swelling, heat, redness, instability and locking.  
He stated that aggravating factors include raising the arm 
above shoulder height.  Doing so causes a moderate level of 
pain lasting less than one hour.  He reported that it affects 
his usual occupation as a mechanic in that he is limited in 
how much he can lift.  

Upon examination, the Veteran achieved flexion from 0 to 130 
degrees, with pain in the 90 to 130 degree arc.  He achieved 
adduction from 0 to 136 degrees, with pain in the 92 to 136 
degree arc.  Adduction was pain free from 0 to 30 degrees 
total endpoint.  Extension was pain free 0 to 30 degrees 
total endpoint.  Internal and external rotation was painful 
from 0 to 90 degrees.  The range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Examination was positive 
for Hawkins sign in the supraspinatus rotator cuff.  It was 
negative for sulcus and apprehension.  There was no crepitus.  

The Veteran underwent another VA examination in March 2007.  
He continued to complain of pain, mostly with overhead 
activity.  He reported that the disability interferes with 
his sleep in that he cannot lie on his right side.  He did 
not note any subjective instability.  He reported that it 
does not affect his usual occupation except when he does 
lifting to set up events in June.  He stated that it does not 
affect his activities of daily living.  He reported flare-
ups, usually related to the weather.  

Upon examination, the right upper extremity appeared to be 
neurovascularly intact with regard to motor and sensory 
functions.  The Veteran was tender to palpation over the 
acromioclavicular joint.  There was no biceps tendon 
tenderness to palpation.  He achieved 0 to 90 degrees of 
abduction, with pain in the 60 to 90 degree arc.  The 
examiner was able to passively abduct to approximately 110 
degrees.  The Veteran had active forward flexion to 90 
degrees, with pain in the 75 to 90 degree arc.  The examiner 
was able to passively flex the Veteran to 110 degrees.  The 
Veteran had external rotation to 35 degrees without pain; and 
internal rotation to approximately L5.  There was a negative 
lift-off and a negative belly-press.  He also had a positive 
supraspinatus isolation test with notable weakness in his 
supraspinatus.  There was no weakness of external rotation or 
internal rotation.  The range of motion was not additionally 
limited following repetitive use.  He had a negative 
crossover test, and negative O'Brien's.  The shoulder 
appeared to be stable.  The examiner diagnosed the Veteran 
with right rotator cuff tendinopathy without evidence of 
impingement.

The Veteran underwent yet another VA examination on March 12, 
2009.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran complained of constant, 
severe pain in both shoulders that interferes with sleep and 
which increases with attempts at overhead lifting.  He also 
reported that it affects his employment for Humana Medicare 
insurance home business in that it disrupts his 
concentration.  Range of motion was active and passive 
flexion from 0 to 30 degrees; active and passive abduction 
from 0 to 30 degrees; and active and passive internal and 
external rotation from 0 to 10 degrees.  The range of motion 
was not additionally limited following repetitive use.  
Examination was positive for Hawkins sign for rotator cuff 
impingement.  X-rays were negative.  

In order to warrant the next higher rating of 30 percent, the 
Veteran's disability would have to be manifested by major arm 
motion limited to midway between the side and shoulder.  
Midway between the side (0 degrees) and shoulder level (90 
degrees) would approximate to 45 degrees.    

Prior to March 12, 2009, the Veteran was able to achieve pain 
free flexion from 0 to 90 degrees; and flexion from 90 to 130 
degrees with pain (November 2005).  He was also able to 
achieve adduction from 0 to 136 degrees, with pain in the 92 
to 136 degree arc.  At his March 2007 examination, he 
achieved active forward flexion to 90 degrees, with pain in 
the 75 to 90 degree arc (the examiner was able to passively 
flex the Veteran to 110 degrees); and he achieved 0 to 90 
degrees of abduction, with pain in the 60 to 90 degree arc 
(the examiner was able to passively abduct to approximately 
110 degrees).  As such, the Veteran's limitation of motion 
did not more nearly approximate the criteria for a 30 percent 
rating.  

Finally, in regards to DeLuca criteria, both the November 
2005 examiner and the March 2007 examiner stated that range 
of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There is no medical evidence to show (prior to March 12, 
2009) that there is any additional loss of motion due to pain 
or flare-ups of pain, supported by objective findings, or due 
to excess fatigability, weakness or incoordination, to a 
degree that supports a rating in excess of 20 percent.  
Consequently, the preponderance of the evidence is against a 
finding that the Veteran's right rotator cuff impingement 
syndrome warrants a rating in excess of 20 percent prior to 
March 12, 2009.

However, at the Veteran's March 12, 2009 VA examination, the 
Veteran's active and passive flexion was limited to 0 to 30 
degrees.  Likewise, active and passive abduction was limited 
to 0 to 30 degrees.  A rating of 40 percent is warranted when 
the range of motion of the major arm is limited to 25 degrees 
from his side.  The Board finds that the limitation of 30 
degrees from his side more closely approximates to this 
degree of limitation.  Consequently, the Board finds that a 
40 percent rating is warranted for the Veteran's right 
rotator cuff impingement syndrome, effective March 12, 2009.  
The Board notes that the 40 percent rating is the maximum 
allowable under Diagnostic Code 5201.  Moreover, the March 
2009 examiner noted that range of motion was not additionally 
limited following repetitive use.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's right rotator cuff impingement syndrome symptoms 
squarely match the type and degree of the examples set forth 
under the criteria for the 20 percent schedular rating in 
effect prior to March 12, 2009, and the current 40 percent 
rating.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is not appropriate in such a case where 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. 
Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  




ORDER


Entitlement to service connection for left shoulder sprain is 
warranted.  The appeal is granted as to this issue.

Prior to March 12, 2009, a rating in excess of 20 percent for 
the Veteran's right rotator cuff impingement syndrome is not 
warranted.  The appeal is denied to this extent.

Effective March 12, 2009, a rating of 40 percent, but no 
greater, is warranted for the Veteran's right rotator cuff 
impingement syndrome.  The appeal is granted to this extent, 
subject to laws and regulations applicable to the payment of 
VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


